Citation Nr: 1509856	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea (previously claimed as sleep disorder), to include as secondary to service-connected nasal fracture with deviated septum.


 REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to April 1989 and January 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual VA electronic claims file.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file also contains additional documents pertinent to the present appeal, including VA outpatient treatment records dated from January 2011 to December 2012.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating in excess of 30 percent for cardiomegaly and entitlement to service connection for a lung disorder have been raised by the record in a September 2014 VA Form 21-526b, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected nasal fracture with deviated septum is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 
FINDINGS OF FACT

1.  The claim for entitlement to service connection for sleep disorder, to include as secondary to service-connected nasal fracture with deviated septum, was denied in an August 2006 rating decision; the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

2.  The evidence received since the August 2006 rating decision, regarding service connection for sleep apnea, to include as secondary to service-connected nasal fracture with deviated septum, is new and material.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the August 2006 rating decision to reopen service connection for sleep apnea, to include as secondary to service-connected nasal fracture with deviated septum.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the Veterans Claims Assistance Act of 2000 (VCAA) notice provided to the Veteran is moot or represents harmless error.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

In an August 2006 rating decision, the RO denied service connection for any sleep disorder, to include as secondary to service-connected nasal fracture with deviated septum.  The RO denied the claim due to a lack of any current spine disability.  See 38 C.F.R. § 3.303.  The Veteran did not appeal this decision and did not submit new and material evidence within one year.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

At the time of the 2006 rating decision, the evidence included the Veteran's service treatment records, June 2006 VA examination report, and lay statements from the Veteran.  This evidence did not indicate any current diagnosis of a sleep disorder, despite the Veteran's assertion in the April 2006 informal claim.

The evidence received since the August 2006 rating decision, particularly a November 2009 private treatment record, was not previously associated with the record.  This record documents the Veteran's diagnosis of a sleep disorder, specifically sleep apnea.  Such evidence is pertinent to the element of a current disability, which was not established at the time of the August 2006 rating decision.

As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen service connection for sleep apnea, to include as secondary to service-connected nasal fracture with deviated septum, the claim is reopened.  


REMAND

A remand is required in this case to obtain an adequate VA medical opinion on a secondary basis.  

As noted above, the Veteran has met the criteria of a current disability for sleep apnea.  In light of the Veteran's raised contention of service connection for this sleep disorder on a secondary basis since initially seeking VA compensation benefits for this disorder, the Board finds that review of the record shows an inadequate VA medical opinion on this basis.

Specifically, a March 2012 VA Disability Benefits Questionnaire (DBQ) Medical Opinion report addressed whether the Veteran's sleep apnea is caused by the service-connected nasal fracture with deviated septum (in the negative), but did not adequately address whether it is aggravated by this service-connected nose injury.  Thus, the VA physician did not provide an aggravation opinion.  As a result, an additional VA medical opinion should be afforded to determine whether the Veteran's current sleep apnea is aggravated by his service-connected nasal fracture with deviated septum.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a clarifying medical opinion from the VA physician who provided the March 2012 VA DBQ Medical Opinion.  If the physician is not available or unable or unwilling to provide the requested opinion, another appropriate clinician should be asked to provide a clarifying medical opinion.  If the physician concludes that an examination is required, one should be provided.  The physician is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and statements.

Based upon a review of the record and clinical findings, the VA physician must provide the following opinion:

a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's sleep apnea is aggravated (chronically or permanently worsened) by his service-connected nasal fracture with deviated septum?

b) If aggravation is found, identify the baseline level of severity of the Veteran's sleep apnea prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Review the medical opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


